                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARBIANNE GOODWIN,                             :         CIVIL ACTION
     Plaintiff,                                 :
                                                :
        v.                                      :
                                                :
 PENNRIDGE SCHOOL DISTRICT, et al.,             :         NO. 17-2431
     Defendants.                                :

                                           ORDER

       AND NOW, on May 31, 2019, upon consideration of: (1) Defendants’ Motion for

Summary Judgment (docs. 94, 100) and the responses thereto; (2) Plaintiff’s Motion for

Summary Judgment (doc. 96) and the responses thereto; and (3-5) Plaintiff’s Motions to Seal

(docs. 98, 115, and 156), it is ORDERED that:

       1.     Defendants’ Motion is GRANTED in PART and DENIED in PART: Summary

              Judgment is GRANTED on Claims 2 and 4; Defendants DeBona and Rattigan are

              DISMISSED as individual defendants; and Defendants’ Motion for Summary

              Judgment on Claims 1 and 3 is DENIED.

       2.     Plaintiff’s Motion for Summary Judgment is DENIED.

       3.     Plaintiff’s Motions to Seal are GRANTED.



                                                    BY THE COURT:



                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
